UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Voyager Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: April 30, 2009 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 4/30/09 (Unaudited) COMMON STOCKS (95.2%)(a) Shares Value Aerospace and defense (2.6%) Boeing Co. (The) 72,900 $2,919,645 Goodrich Corp. 243,846 10,797,501 Lockheed Martin Corp. 197,500 15,509,675 Raytheon Co. 617,800 27,943,094 United Technologies Corp. 229,300 11,199,012 Airlines (0.7%) Continental Airlines, Inc. Class B (NON) 789,800 8,308,696 Delta Air Lines, Inc. (NON) 1,034,800 6,384,716 UAL Corp. (NON) 961,300 4,729,596 Automotive (0.3%) Navistar International Corp. (NON) 231,400 8,746,920 Beverage (0.6%) Coca-Cola Co. (The) 112,100 4,825,905 PepsiCo, Inc. 226,900 11,290,544 Biotechnology (4.4%) Amgen, Inc. (NON) 1,039,300 50,374,871 Genzyme Corp. (NON) 1,154,600 61,574,818 Sequenom, Inc. (NON) 504,500 1,826,290 Broadcasting (2.5%) CBS Corp. Class B 887,918 6,250,943 Liberty Media Corp. Class A (NON) 1,241,193 30,223,050 Liberty Media Corp. - Capital Ser. A (NON) 1,843,477 21,568,681 Sirius XM Radio, Inc. (NON) 18,279,730 7,118,127 Building materials (0.4%) Masco Corp. 606,300 5,371,818 Owens Corning, Inc. (NON) 225,500 4,036,450 Cable television (3.9%) Comcast Corp. Class A 558,500 8,634,410 DIRECTV Group, Inc. (The) (NON) 410,600 10,154,138 DISH Network Corp. Class A (NON) 1,235,260 16,367,195 Time Warner Cable, Inc. 2,054,708 66,223,239 Chemicals (2.2%) Dow Chemical Co. (The) 526,000 8,416,000 FMC Corp. 236,420 11,520,747 Monsanto Co. 369,700 31,383,833 Potash Corp. of Saskatchewan, Inc. (Canada) 62,500 5,405,625 Combined utilities (0.4%) El Paso Corp. 1,609,200 11,103,480 Commercial and consumer services (2.2%) Alliance Data Systems Corp. (NON) 1,350,580 56,548,785 Communications equipment (4.8%) Cisco Systems, Inc. (NON) 2,641,700 51,037,644 Corning, Inc. 301,800 4,412,316 Nokia OYJ ADR (Finland) 308,000 4,355,120 Qualcomm, Inc. 1,254,600 53,094,672 Research in Motion, Ltd. (Canada) (NON) 159,600 11,092,200 Computers (6.7%) Apple, Inc. (NON) 859,900 108,201,217 Elpida Memory, Inc. (Japan) (NON) 776,400 8,274,306 EMC Corp. (NON) 605,200 7,583,156 Hewlett-Packard Co. 870,800 31,331,384 NetApp, Inc. (NON) 714,000 13,066,200 Palm, Inc. (NON) 192,516 2,019,493 Seagate Technology 606,500 4,949,040 Conglomerates (0.5%) Honeywell International, Inc. 391,500 12,218,715 Consumer finance (1.6%) Mastercard, Inc. Class A 222,700 40,854,315 Consumer goods (2.4%) Avon Products, Inc. 707,700 16,107,252 Colgate-Palmolive Co. 220,200 12,991,800 Estee Lauder Cos., Inc. (The) Class A 953,739 28,516,796 Newell Rubbermaid, Inc. 568,100 5,936,645 Electrical equipment (0.7%) Siemens AG ADR (Germany) 256,000 17,134,080 Electronics (2.2%) Broadcom Corp. Class A (NON) 510,600 11,840,814 Intel Corp. 211,600 3,339,048 Micron Technology, Inc. (NON) 3,708,500 18,097,480 National Semiconductor Corp. 530,100 6,557,337 NVIDIA Corp. (NON) 891,300 10,232,124 Texas Instruments, Inc. 355,000 6,411,300 Energy (oil field) (3.8%) Halliburton Co. 1,221,800 24,704,796 National-Oilwell Varco, Inc. (NON) 96,003 2,906,971 Smith International, Inc. 676,500 17,487,525 Transocean, Ltd. (Switzerland) (NON) 76,700 5,175,716 Weatherford International, Ltd. (NON) 2,857,200 47,515,236 Energy (other) (1.7%) First Solar, Inc. (NON) 233,500 43,732,215 Engineering and construction (0.3%) KBR, Inc. 440,600 6,882,172 Financial (0.4%) Deutsche Bank AG (Germany) 104,600 5,484,178 Fortress Investment Group LLC Class A 177,175 613,026 Intercontinental Exchange, Inc. (NON) 59,200 5,185,920 Gaming and lottery (0.1%) International Game Technology 223,567 2,761,052 Health-care services (3.8%) AmerisourceBergen Corp. 130,600 4,393,384 Cardinal Health, Inc. 105,568 3,567,143 Express Scripts, Inc. (NON) 492,738 31,520,450 McKesson Corp. 608,700 22,521,900 Medco Health Solutions, Inc. (NON) 508,500 22,145,175 Omnicare, Inc. 185,500 4,769,205 WellPoint, Inc. (NON) 217,000 9,278,920 Homebuilding (0.5%) D.R. Horton, Inc. 319,500 4,169,475 NVR, Inc. (NON) 4,300 2,173,091 Pulte Homes, Inc. 379,000 4,362,290 Toll Brothers, Inc. (NON) 93,100 1,886,206 Insurance (2.8%) ACE, Ltd. 465,700 21,571,224 Aflac, Inc. 1,032,584 29,831,352 RenaissanceRe Holdings, Ltd. 193,200 9,401,112 XL Capital, Ltd. Class A 1,406,200 13,372,962 Investment banking/Brokerage (2.0%) Goldman Sachs Group, Inc. (The) 317,271 40,769,324 Morgan Stanley 223,600 5,285,904 Och-Ziff Capital Management Group Class A 515,300 3,833,832 State Street Corp. 104,300 3,559,759 Lodging/Tourism (0.9%) Las Vegas Sands Corp. (NON) 338,800 2,649,416 Wyndham Worldwide Corp. 1,868,090 21,819,291 Machinery (0.3%) Alstom SA (France) 141,987 8,894,172 Manufacturing (0.2%) Flowserve Corp. 77,800 5,282,620 Media (1.8%) News Corp., Ltd. (The) Class A 804,500 6,645,170 Time Warner, Inc. 303,033 6,615,210 Viacom, Inc. Class B (NON) 341,013 6,561,090 Virgin Media, Inc. 3,348,423 25,849,826 Medical technology (4.8%) Becton, Dickinson and Co. 43,900 2,655,072 Boston Scientific Corp. (NON) 6,849,300 57,602,613 Hologic, Inc. (NON) 1,883,900 27,994,754 Hospira, Inc. (NON) 691,900 22,742,753 Medtronic, Inc. 456,700 14,614,400 Metals (1.7%) ArcelorMittal Class A (NY Shares) (Luxembourg) 513,147 12,100,006 Companhia Vale do Rio Doce (CVRD) ADR (Brazil) 569,900 9,409,049 Freeport-McMoRan Copper & Gold, Inc. Class B 222,200 9,476,830 Lihir Gold, Ltd. (Papua New Guinea) (NON) 1,583,559 3,413,903 Rio Tinto PLC ADR (United Kingdom) 27,500 4,481,125 Timminco, Ltd. (Canada) (NON) 519,143 761,781 United States Steel Corp. 95,600 2,538,180 Xstrata PLC (United Kingdom) 328,785 2,894,611 Oil and gas (4.6%) Chevron Corp. 429,000 28,356,900 Hess Corp. 51,127 2,801,248 Noble Energy, Inc. 152,200 8,637,350 Occidental Petroleum Corp. 719,600 40,506,284 Petroleo Brasileiro SA ADR (Brazil) 326,500 10,960,605 Ultra Petroleum Corp. (NON) 339,200 14,517,760 XTO Energy, Inc. 389,200 13,489,672 Pharmaceuticals (4.9%) Abbott Laboratories 312,400 13,073,940 Pfizer, Inc. 3,544,400 47,353,184 Schering-Plough Corp. 975,200 22,449,104 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 56,026 2,458,981 Wyeth 974,200 41,306,080 Power producers (1.6%) AES Corp. (The) (NON) 5,960,033 42,137,433 Regional Bells (2.1%) Qwest Communications International, Inc. 13,972,083 54,351,403 Retail (5.2%) CVS Caremark Corp. 2,278,761 72,419,025 Gap, Inc. (The) 917,900 14,264,166 Hanesbrands, Inc. (NON) 702,200 11,558,212 Herbalife, Ltd. (Cayman Islands) 526,800 10,441,176 Macy's, Inc. 1,566,908 21,435,301 Staples, Inc. 149,400 3,080,628 Urban Outfitters, Inc. (NON) 148,600 2,896,214 Semiconductor (1.0%) Atmel Corp. (NON) 2,486,500 9,548,160 Formfactor, Inc. (NON) 215,999 3,764,863 Maxim Integrated Products, Inc. 341,700 4,630,035 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 545,200 5,762,764 Varian Semiconductor Equipment (NON) 119,100 3,047,769 Software (3.3%) Electronic Arts, Inc. (NON) 244,100 4,967,435 Microsoft Corp. 2,938,100 59,525,906 Oracle Corp. 790,000 15,278,600 Parametric Technology Corp. (NON) 653,900 7,290,985 Technology (0.1%) ON Semiconductor Corp. (NON) 463,200 2,510,544 Technology services (1.3%) Google, Inc. Class A (NON) 24,600 9,740,862 Yahoo!, Inc. (NON) 1,686,100 24,094,369 Telecommunications (2.8%) Comverse Technology, Inc. (NON) 2,185,000 15,622,750 EchoStar Corp. Class A (NON) 331,900 5,250,658 Motorola, Inc. 834,400 4,614,232 Sprint Nextel Corp. (NON) 2,736,200 11,929,832 Telefonica SA (Spain) 1,188,265 22,613,601 Vodafone Group PLC (United Kingdom) 1,805,306 3,321,278 Vodafone Group PLC ADR (United Kingdom) 465,094 8,534,475 Textiles (0.5%) Coach, Inc. (NON) 535,700 13,124,650 Tobacco (1.3%) Lorillard, Inc. 444,800 28,080,224 Philip Morris International, Inc. 136,600 4,944,920 Toys (2.3%) Nintendo Co., Ltd. ADR (Japan) 1,774,838 59,723,299 Total common stocks (cost $2,421,205,331) INVESTMENT COMPANIES (2.8%)(a) Shares Value iShares MSCI Emerging Markets Index Fund 576,400 $16,513,860 iShares MSCI Taiwan Index Fund 868,700 8,878,114 KKR Private Equity Investors LP (Unit) (NON) 8,579,994 28,770,106 SPDR S&P Homebuilders ETF 1,386,900 18,806,364 Total investment companies (cost $58,654,438) PURCHASED OPTIONS OUTSTANDING (0.2%)(a) Expiration date/ Contract strike price amount Value Aflac, Inc. (Call) Aug-09/$15.00 284,480 $4,029,972 Alliance Data Systems Corp. (Call) Jan-10/30.00 120,768 1,839,236 Roche Holding AG (Call) May-09/CHF 165.00 349,200 32,412 Total purchased options outstanding (cost $3,201,466) CONVERTIBLE BONDS AND NOTES (0.1%)(a) Principal amount Value Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 $2,852,000 $1,397,480 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 3,864,000 1,569,750 Total convertible bonds and notes (cost $2,811,049) CONVERTIBLE PREFERRED STOCKS (0.1%)(a) Shares Value Citigroup, Inc. Ser. T, $3.25 cv. pfd. 58,409 $1,843,534 Total convertible preferred stocks (cost $2,096,918) PREFERRED STOCKS (0.1%)(a) Shares Value Citigroup, Inc. Ser. AA, $2.03 pfd. 103,043 $1,832,105 Total preferred stocks (cost $2,089,310) SHORT-TERM INVESTMENTS (0.5%)(a) Principal amount/ Value shares U.S. Treasury Bills for an effective yield of 0.701%, December 17, 2009 $1,802,000 $1,794,752 Putnam Money Market Liquidity Fund (e) 12,196,433 12,196,433 Total short-term investments (cost $13,991,185) TOTAL INVESTMENTS Total investments (cost $2,504,049,697) (b) FORWARD CURRENCY CONTRACTS TO SELL at 4/30/09 (aggregate face value $52,651,838) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Euro $28,991,861 $29,444,726 5/20/09 $452,865 Japanese Yen 23,435,218 23,207,112 5/20/09 (228,106) Total Key to holding's currency abbreviations CHF Swiss Franc NOTES (a) Percentages indicated are based on net assets of $2,604,605,368. (b) The aggregate identified cost on a tax basis is $2,504,106,569, resulting in gross unrealized appreciation and depreciation of $323,018,870 and $248,928,799, respectively, or net unrealized appreciation of $74,090,071. (NON) Non-income-producing security. At April 30, 2009, liquid assets totaling $6,126,379 have been designated as collateral for open forward contracts and options contracts 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At April 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. As of April 30, 2009, due to a decrease in the fund's net asset value during the year, such counterparties were entitled to elect, but had not yet elected, to terminate early, and cause settlement of all outstanding derivative and foreign exchange contracts outstanding under the applicable Master Agreements, including the payment by the fund of any losses and costs resulting from such early termination, as reasonably determined by such counterparty. At April 30, 2009, the fund had net unrealized gains of $224,759 and net unrealized losses of $- on derivative contracts subject to the Master Agreements. The fund intends to seek a waiver of or other relief from this provision, from the counterparties. (e) The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $630,622 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $92,394,233 and $287,501,451, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In April 2009, the fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,688 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $68,966,465 and $56,770,032, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of April 30, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $2,487,507,527 $ Level 2 90,689,113 224,759 Level 3 Total $2,578,196,640 $224,759 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) - an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instrumentsaffect an entity's financial position. Market Values of Derivative Instruments as of April 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Foreign exchange contracts $466,448 $241,689 Equity contracts 3,963,997 1,263,843 Total $4,430,445 $1,505,532 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 26, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 26, 2009
